                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

CIVIL ACTION NO. 19-464-DLB

ANDREW JOHNSTON                                                                  PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


DIRECTOR BUREAU OF PRISONS                                                     DEFENDANT

                                        *** *** *** ***

       Plaintiff Andrew Johnston is an inmate currently confined at the Federal Medical

Center (“FMC”) Lexington in Lexington, Kentucky.          Proceeding without an attorney,

Johnston has filed a civil rights action pursuant to Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971), (Doc. #1), and a Motion to Proceed In Forma

Pauperis, (Doc. #4). The information contained in Johnston’s fee Motion indicates that

he lacks sufficient assets or income to pay the $350.00 filing fee. Because Johnston will

be granted pauper status in this proceeding, the $50.00 administrative fee is waived.

District Court Miscellaneous Fee Schedule, § 14.

       The Court must conduct a preliminary review of Johnston’s Complaint because he

has been granted pauper status. 28 U.S.C. § 1915(e)(2), 1915A. A district court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief.

McGore v. Wrigglesworth, 114 F.3d 601, 607-08 (6th Cir. 1997). The Court evaluates

Johnston’s Complaint under a more lenient standard because he is not represented by

an attorney. Erickson v. Pardus, 551 U.S. 89, 94 (2007). At this stage, the Court accepts


                                              1
the plaintiff’s factual allegations as true. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555-56 (2007).

       The nature of Johnston’s Complaint makes it difficult to understand, as he purports

to incorporate by reference claims that he made in a habeas petition filed in another case.

(Doc #1 at 1).    Proceeding in such a manner runs afoul of Federal Rule of Civil

Procedure 8 because piecemeal complaints filed as separate documents in separate

cases necessarily do not contain “a short and plain statement of the claim showing that

the pleader is entitled to relief,” nor are they made up of allegations that are “simple,

concise, and direct.” FED. R. CIV. P. 8(a)(2), (d)(1). See also Laster v. Pramstaller, No.

08-CV-10898, 2008 WL 1901250, at *2 (E.D. Mich. April 25, 2008) (quoting Windsor c.

Co. Dep’t of Corr., 9 Fed. App’x 967, 968 (10th Cir. 2001)) (“Neither the Court nor

Defendants are obligated to search through the Complaint and its voluminous exhibits in

order to glean a clear and succinct statement of each claim for relief. It is Plaintiffs’

responsibility to edit and organize their claims and supporting allegations into a

manageable format.”).

       Regardless, from what the Court is able to ascertain from the Complaint filed in

this case, Johnston essentially challenges his security classification and prison

designation decision made by the Bureau of Prisons (“BOP”). (Doc. # 1). Specifically,

he claims that, he was “trans-segged” from the Special Housing Unit (“SHU”) at United

States Penitentiary (“USP”) Big Sandy to FMC Lexington’s SHU on October 19, 2019,

while he was waiting re-designation to a prison other than USP Big Sandy. Id. According

to Johnston, due to his cooperation in his criminal case, he requires placement in

protective custody. Id. In addition, he claims that his custody points are supposed to be



                                            2
at 22 (which designates him for a medium-security prison) rather than 26 (which

designates him for a maximum-security prison). Id. Even so, he claims that his high-

profile and “highly-publicized” cooperation should qualify him for a “management

variable,” which would allow that BOP to designate him at a different security level. Id.

However, Johnston claims that he has learned from FMC staff that he has been

designated to be transferred to a “USP in this region,” where Johnston believes he will be

targeted with immediate violence even in the SHU. Id. He claims that this is in violation

of his constitutional due process and equal protection rights, as well as 5 U.S.C. §§

702(2)(A) and 706(1), the United States Marshal Service WITSEC procedures, and state

tort law. Id.

       A complaint must set forth sufficient allegations to “state a claim to relief that is

plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and the Court must

dismiss a prisoner’s complaint that fails to do so, Hill v. Lappin, 630 F. 3d 468, 470-71

(6th Cir. 2010). The Court’s obligation to liberally construe pro se pleadings does not

extend so far as to require it to conjure unpled facts or create claims for the plaintiff.

Moorman v. Herrington, No. 4:08-cv-P127-M, 2009 WL 2020669, at *1 (W.D. Ky. July 9,

2009) (citations omitted). The Court has thoroughly reviewed Johnston’s Complaint and

concludes that it must be dismissed.

       First, to the extent that Johnston alleges constitutional claims, those claims may

only be pursued pursuant to the doctrine of Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971), which held that an individual may “recover money damages

for any injuries . . . suffered as a result of [federal] agents' violation of” his constitutional

rights. 403 U.S. at 397. However, the only Defendant named in Johnston’s Complaint is



                                               3
the Director of the BOP. Johnston may not bring these claims against the BOP Director

in his official capacity, as a suit against a government employee in his or her “official

capacity” is not a suit against the employee but is instead a suit against the government

agency that employs the individual. Mitchell v. Chapman, 343 F.3d 811, 822 (6th Cir.

2003) (citing Kentucky v. Graham, 473 U.S. 159 (1985); Monell v. Dept. of Social Servs.,

436 U.S. 658, 690 n. 55 (1978)). Thus, an official capacity suit against the BOP Director

is a suit against the BOP, which is a federal agency. While Bivens authorizes suits against

federal employees for violations of civil rights, it does not waive the sovereign immunity

enjoyed by the United States and its agencies. Ctr. for Bio–Ethical Reform, Inc. v.

Napolitano, 648 F.3d 365, 370 (6th Cir. 2011) (Bivens claims may be asserted against

federal officials only in their individual capacities).

       Nor may he bring his claim against the BOP Director in his individual capacity,

absent an allegation that the BOP Director was “personally involved in the alleged

deprivation of federal rights.” Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003)

(citing Rizzo v. Goode, 423 U.S. 362, 373–77 (1976)). While Bivens expressly validated

the availability of a claim for damages against a federal official in his or her individual

capacity, an officer is only responsible for his or her own conduct. Iqbal, 556 U.S. at 676–

77. See also Ziglar v. Abbasi, 137 S.Ct. 1843, 1860 (2017). The mere fact of supervisory

capacity is not enough; respondeat superior is not an available theory of liability. Iqbal,

556 U.S. at 677. “Even a pro se prisoner must link his allegations to material facts . . .

and indicate what each defendant did to violate his rights.” Sampson v. Garrett, 917 F.3d

880, 882 (6th Cir. 2019) (citing Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010); Lanman




                                                4
v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008)). Johnston’s Complaint fails to comply with

these requirements with respect to his claims against the Director of the BOP.

       Moreover, Johnston’s claims are solely based upon his security classification and

prison designation. However, “[w]hen a court sentences a federal offender, the BOP has

plenary control, subject to statutory constraints, over ‘the place of the prisoner’s

imprisonment,’ and the treatment programs (if any) in which he may participate.” Tapia

v. United States, 564 U.S. 319, 331 (2011) (citing 18 U.S.C. §§ 3621(b), (e), (f); 3624(f);

28 C.F.R. pts. 544, 550 subpart F (2010)). An inmate has no liberty interest in being

placed in any particular penal institution, Olim v. Wakinekona, 461 U.S. 238, 249 (1983),

or classified at any particular security level, see Harris v. Truesdell, 79 F. App’x 759, 759

(6th Cir. 2003) (citing Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976); Meachum v. Fano,

427 U.S. 215, 224 (1976)), and hence no rights protected by the Due Process Clause in

that regard. Sandin, 515 U.S. at 484–86. See also Wilkinson v. Austin, 545 U.S. 209,

221 (2005) (“[T]he Constitution itself does not give rise to a liberty interest in avoiding

transfer to more adverse conditions of confinement.”) (citing Meachum, 427 U.S. at 225);

Moody, 429 U.S. at 88 n.9 (“Congress has given federal prison officials full discretion to

control [prisoner classification and eligibility for rehabilitative programs in the federal

system], 18 U.S.C. § 4081, and petitioner has no legitimate statutory or constitutional

entitlement sufficient to invoke due process.”). Indeed, the BOP’s decisions regarding

where to house a particular inmate pursuant to 18 U.S.C. § 3621(b) are expressly

insulated from judicial review under the Administrative Procedure Act (“APA”). 18 U.S.C.

§ 3625.




                                             5
       Moreover, to the extent that Johnston bases his claims on the alleged violations of

unspecified BOP and/or United States Marshal Service policies and procedures, these

policies and procedures are not “laws” which may be broken. Rather, they are merely

internal agency guidelines, and they are not promulgated in compliance with the

APA. Reno v. Koray, 515 U.S. 50, 61 (1995). Accordingly, they do not carry the force of

law and do not create substantive rights that may be enforced by any person. See

Schweiker v. Hansen, 450 U.S. 785, 789 (1981); United States v. Craveiro, 907 F.2d 260,

264 (1st Cir. 1990). Because a federal employee’s failure to adhere to an internal policy

or procedure does not constitute a violation of federal law, any “claim” under such policy

or procedure fails as a matter of law. United States v. Loughner, 782 F. Supp. 2d 829,

831–32 (D. Ariz. 2011); Callahan v. Patton, No. 07-CV-54-JMH, 2007 WL 1662695, at *5

(E.D. Ky. June 4, 2007).

       Finally, to the extent that Johnston’s claims are based upon tort law (i.e.,

allegations of willful and wanton conduct or negligence) with respect to his security

classification, claims predicated upon the tortious conduct of federal employees acting

within the scope of their employment may only be pursued under the Federal Tort Claims

Act, 28 U.S.C. § 2670 et seq. (“FTCA”). Johnston neither invokes the FTCA in his

complaint nor does he name the United States as a defendant, as is required for an FTCA

claim. Allgeier v. United States, 909 F.2d 869, 871 (6th Cir.1990) (“The FTCA clearly

provides that the United States is the only proper defendant in a suit alleging negligence

by a federal employee.”) (citing 28 U.S.C. § 2679(a)). Further, the remedy against the

United States provided by the FTCA is exclusive with respect to claims that fall within its

scope, and thus a plaintiff may not circumvent its exhaustion or limitations provisions



                                            6
merely by pursuing a negligence claim under state law directly against the federal

employee in his or her individual capacity. 28 U.S.C. § 2679(b)(1).

       For all of these reasons, Johnston’s Complaint must be dismissed for failure to

state a claim.

       Accordingly, the Court hereby ORDERS as follows:

       (1)       Johnston’s Motion for Leave to Proceed In Forma Pauperis (Doc. #4) is

GRANTED. Section 1915(b)(1) requires a prisoner-plaintiff to pay the $350.00 filing fee

for a civil action as set forth below;

                 (a)    The financial documentation filed by Johnston indicates that he lacks

                 sufficient income or assets to pay the initial partial filing fee required by 28

                 U.S.C. § 1915(b)(1)(A), and payment of such fee is therefore DEFERRED;

                 (b)    The Clerk of the Court shall open an account in Johnston’s name for

                 receipt of the filing fee. The Clerk shall complete a Notice of Payment Form

                 (Form EDKY 525) with (a) Johnston’s name, (b) his inmate registration

                 number, and (c) this case number. The Clerk shall serve a copy of this

                 Order and the Notice of Payment Form upon the Jailer/Warden of the

                 institution in which Johnston is currently confined;

                 (c)    Each month Johnston’s custodian shall send the Clerk of the Court

                 a payment in an amount equal to 20% of his income for the preceding month

                 out of his inmate trust fund account, but only if the amount in the account

                 exceeds $10.00. The custodian shall continue such monthly payments until

                 the entire $350.00 filing fee is paid. 28 U.S.C. § 1915(b)(2);




                                                 7
      (2)    Johnston’s Complaint (Doc. #1) is DISMISSED WITHOUT PREJUDICE;

      (3)    Any pending requests for relief are DENIED AS MOOT;

      (4)    The Court will enter an appropriate Judgment; and

      (5)    This matter is STRICKEN from the Court’s docket.

      This 12th day of December, 2019.




K:\DATA\ORDERS\ProSe\19-464 Johnston MOO Dismissing.docx




                                            8
